Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: A person shall be entitled to a patent unless - (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8 - 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prahlad et al (US20110161299) hereinafter Prahlad.

 As to claim 1, Prahlad discloses, a method comprising: responsive to receiving a modified first reservation command from a storage controller (Fig. 1, w manager 106, device 165, and storage 115), identifying, by a storage drive, a first range of
storage based on a first range identifier of the modified reservation command ((page 5, para. 0052); and granting, by the storage drive, a reservation for access to the storage drive on behalf of a first host controller by associating the reservation for the first range with a second range of storage (Page 4, and paras. 0043,0053, and 0054 where a second storage device is involved).

As to claims 2,12, and 16, Prahlad discloses the method, wherein granting, by the storage drive, the reservation to the access to the storage drive by associating
the reservation for the first range with a second range of storage, (page 5, and para. 0052) further comprises:
holding, by the storage drive, the reservation for the first range of storage of the storage drive based on the first reservation comprising the first range identifier (para. 0043); associating, by the storage drive, a second range of storage of the storage drive with the reservation held for the first range of storage; and granting, by the storage drive, access to the first range of storage and the second range of storage of the storage drive on behalf of the first host controller, rather than a second host controller, based on the reservation for the first range (page 5, para. 0052).

As to claim 3, Prahlad discloses the method, further comprising: modifying, by the storage drive, a second reservation command comprising a second host identifier to identify the second host controller by replacing the second host identifier with a second range identifier that is associated with the second host controller and that identifies a second range of storage of the storage drive; sending the modified second reservation command comprising the second range identifier to the storage drive; and responsive to

receiving the modified second reservation command, denying a reservation made using the modified second reservation command based on the reservation held for the first range (Same mechanism as illustrated in claim 1 for multiple requests).

As to claim 4, Prahlad discloses the method, wherein responsive to receiving the modified second reservation command, denying the reservation made using
the modified second reservation command based on the granted reservation for the access to the storage drive comprises: identifying, based in the modified second reservation, the second range of storage of the storage drive; determining, by the storage drive, that the reservation Is held for the first range of storage and the reservation is associated with the second range of storage; and denying the reservation made using the modified second reservation comprising the second range
identifier. (Same mechanism as illustrated in claim 1 for multiple requests. Denial is implicated disclosed by the existence of a reservation capability).

As to claim 11, Prahlad discloses a multi-host storage system comprising a memory (Fig. 1, w manager 106, device 165, and storage 115);
a storage controller, communicatively coupled to the memory, to: receive, from a first host controller of the multi-host storage system, a first reservation command to
acquire access to a storage drive that is shared by a second host controller of the multi- host storage system, the reservation command comprising a first host identifier to identify the first host controller (page 5, para. 0043);

modify the first reservation command by replacing the first host identifier with a first range identifier that is associated with the first host controller and that identifies a first range of storage of the storage drive (para. 0043, 0053, and 0054);
 and send the modified first reservation command comprising the first range identifier to a drive controller of the storage drive (page 5, para. 0052- 0054).

As to claim 15, Prahlad discloses a non-transitory computer-readable medium comprising instructions that, when executed by a multi-host storage system, cause
the multi-host storage system (Fig, 1, w manager 106, device 165, and storage 115), to: receive, by a storage drive of the multi-host storage system, a modified first submission queue command comprising a first range identifier, wherein a first submission queue command comprises a first host identifier (page 4, and para. 0043); responsive to receiving the modified first submission queue command, identify, by the storage drive, a first range of storage based on the first range identifier of the modified submission queue command (page 5,, para. 0052); and grant, by the storage drive, a reservation for access to the storage drive on behalf of the first host controller by associating the reservation for the first range with a second range of storage (page 4, and paras. 0043, and 0053, and 0054 where a second storage module is involved for backup storage). 

As to claims 6, and 13, Prahlad discloses the method, wherein the access to the storage drive comprises a write access, a read access, or a read-write access (page
13, and para. 0144).

As to claim 8, Prahlad discloses the method, wherein first range identifier is a first namespace identifier that identifies a first namespace that is the first range of storage of the storage drive (page 8 illustrates snapshots with identifications, et al). As to claim 9, Prahlad discloses the method, wherein a second range identifier is a second namespace identifier that identifies a second namespace that is the second range of storage of the storage drive (Page 8 where identifiers of sources, destinations, storage operation types of a snapshot provided). As to claim 10, Prahlad discloses the method, wherein the first range and the second range represent a same physical storage of the storage drive (Page 8 where identifiers of sources, destinations, storage operation types of a snapshot provided). 

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person havi ng ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7,14, 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad as applied to claim | above, and further in view of Huang (US20150006663).
 As to claim 5, Huang discloses the method, further comprising: receiving, from a first host controller, an input-output (110) command to access to the storage drive, the
I/O command comprising the first host identifier to identify the first host
controller; modifying, by the storage drive, an I/O command by replacing the first host identifier with the first range identifier that is associated with the first host controller; sending the modified I/O command comprising the first range identifier to the storage drive (0043); determining, by the storage drive, that the first logical identifier of the modified lO command matches a range identifier for which the reservation was granted;
and responsive to determining that the first logical identifier of the modified |O command matches a range identifier for which the reservation was granted, performing an I/O action specified by the modified |O command (para. 0042). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the storage system of Huang in the system of Prahlad expand the capability with new interfaces, ((para. 0006).

As to claims 7, and 14, Prahlad does not explicitly disclose the method, wherein the first reservation command is compatible with a Nonvolatile Memory Express (NVMe)
over Fabrics standard, and the modified first reservation command is compatible with a NVMe standard.
Huang teaches wherein the first reservation command is compatible with a Nonvolatile Memory Express (NVMe) over Fabrics standard, and the modified first
reservation command is compatible with a NVMe standard. (GFig. 6, and para. 0052) One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the storage system of Huang in the system of Prahlad expand the capability with new interfaces, (para. 0006).

As to claim 16, Hung discloses the non-transitory computer-readable medium of claim 15, wherein the submission queue command is an I/O command (para. 0042). One
of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the storage system of Huang in the system of Prahlad expand the capability with new interfaces, (para. 0006).

As to claim 17, Huang discloses the non-transitory computer-readable medium of claim 16, wherein the 1|O command is a write command (para, 0042). One of ordinary skill
in the art before the effective filing date of the claimed invention would have been motivated to use the storage system of Huang in the system of Prahlad expand the capability with new interfaces, (para. 0006).

As to claim 18, Huang discloses the non-transitory computer-readable medium, wherein the I/O command is a read command (para. 0042). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the
storage system of Huang in the system of Prahlad expand the capability with new interfaces, (para. 0006).

As to claim 19, Huang discloses the non-transitory computer-readable medium of claim 15, wherein the 1O command is a flush command (para. 0042). One of ordinary skill

in the art before the effective filing date of the claimed invention would have been motivated to use the storage system of Huang in the system of Prahlad expand the capability with new interfaces, (para. 0006).

As to claim 20, Huang discloses the non-transitory computer-readable medium of claim 15, wherein the flush command is configured to move data to the storage drive
(para. 0042). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the storage system of Huang in the system of Prahlad expand the capability with new interfaces, (para. 0006).


Response to Arguments
Applicant's arguments filed 1/28/22 have been fully considered but they are not persuasive. The Applicant has argued that prior art fail to disclose granting, by the storage drive, a reservation for access to the storage drive on behalf of a first host controller by associating the reservation for the first range with a second range of storage.
In response, the Examiner points to the teaching of Prahlad where there is a primary access/reservation to a first storage module (first range) and also teaches a second access/reservation to a second storage module for backup purposes (second range), para. 0043).
Thus the prior art clearly teaches said limitation and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184